Citation Nr: 1749810	
Decision Date: 11/02/17    Archive Date: 11/13/17

DOCKET NO.  11-00 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for service-connected post-traumatic vascular migrainous headaches, type 3, with prostration, rated as 10 percent disabling prior to January 29, 2013; 30 percent disabling from January 29, 2013 to May 11, 2016; and 50 percent disabling from May 12, 2016, forward. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Sinckler, Associate Counsel



INTRODUCTION

The Veteran served on active duty from May 2001 to March 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The RO in San Juan, Puerto Rico, currently has jurisdiction over the case.

In April 2016, the Board remanded this issue for further development.  That development having been addressed, the case has since returned to the Board.  


FINDINGS OF FACT

1. For the period prior to January 29, 2013, the Veteran's service-connected headache disorder was not manifested by characteristic prostrating attacks occurring on an average once a month over the last several months.

2.  Affording the Veteran the benefit of the doubt, from January 29, 2013, forward, the Veteran's service-connected headache disorder is manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 10 percent for headaches prior to January 29, 2013 have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.21, 4.124a, Diagnostic Codes 8100 (2016).

2. The criteria for a rating of 50 percent, but not higher, for headaches from January 29, 2013, forward, have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.21, 4.124a, Diagnostic Codes 8100 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has adopted a Schedule for Rating Disabilities to evaluate service-connected disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R., Part IV.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  The percentage ratings in the Schedule for Rating Disabilities represent, as far as practicably can be determined, the average impairment in earning capacity resulting from service-connected diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2016).  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 C.F.R. § 4.1.

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned.  Id.  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The schedule recognizes that disability from distinct injuries or diseases may overlap.  See 38 C.F.R. § 4.14.  However, the evaluation of the same disability or its manifestation under various diagnoses, which is known as pyramiding, is to be avoided.  Id. 

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Because the level of disability may have varied over the course of the claim, the rating may be "staged" higher or lower ratings for segments of time during the period on appeal in accordance with such variations, if such is supported by the evidence of record.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (holding that staged ratings may be warranted in initial rating cases).

A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (providing, in pertinent part, that reasonable doubt will be resolved in favor of the claimant).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2015).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

The Veteran's headaches have been assigned a 10 percent rating prior to January 29, 2013, a 30 percent rating from January 29, 2013 to May 11, 2016, and a 50 percent rating thereafter, under Diagnostic Code (DC) 8100, which pertains to migraines.  See 38 C.F.R. § 4.124a.  Under DC 8100, a 10 percent rating is assigned for characteristic prostrating attacks averaging one in 2 months over the last several months; a 30 percent evaluation is assigned for characteristic prostrating attacks occurring on an average once a month over the last several months; and the maximum 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  38 C.F.R. § 4.124a.

The regulation does not define "economic inadaptability."  The U.S. Court of Appeals for Veterans Claims (Court) has held that under DC 8100, a headache disorder need only be "capable of producing" economic inadaptability, and that this standard is different from the "unemployability" standard applicable in the context of determining entitlement to a total disability rating based on individual unemployability (TDIU).  Pierce v. Principi, 18 Vet. App. 440, 445-46 (2004); see 38 C.F.R. §§ 3.340, 4.16 (2016) (setting forth the requirements for establishing entitlement to TDIU). 

The term "prostrating" under DC 8100 is also not defined.  In its Adjudication Procedures Manual, the Veterans Benefits Administration (VBA) defines "prostrating" for purposes of applying DC 8100 as "causing extreme exhaustion, powerlessness, debilitation or incapacitation with substantial inability to engage in ordinary activities."  VBA Manual M21-1, III.iv.4.G.7.b.  "Completely prostrating" is defined as "extreme exhaustion or powerlessness with essentially total inability to engage in ordinary activities."  Id.  The Court has similarly noted in a non-precedential memorandum decision, in reference to DC 8100, that the term "prostration" has been defined by Dorland's Medical Dictionary as "extreme exhaustion or powerlessness."  Felder v. McDonald, 2016 WL 1295022 (April 1, 2016).  While these definitions are not binding on the Board, they offer persuasive guidance, and the Board is not aware of any alternative definition or interpretation of this term as used in DC 8100.  

Finally, the Court has indicated that the Board must consider the provisions of 38 C.F.R. § 4.21 (2016) in applying DC 8100, which states that "it is not expected . . . that all cases will show all the findings specified" in the rating criteria, but that "findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function . . . will be expected in all instances."  Pierce, 18 Vet. App. at 447.

In evaluating the medical evidence of record, the Board finds that, during the period prior to January 29, 2013, the symptoms associated with the Veteran's headache disorder more closely approximated the criteria for a 10 percent rating under DC 8100.  However, the Board also finds that from January 29, 2013, forward, the symptoms associated with the Veteran's headache disorder are more closely approximated by the criteria for a 50 percent rating, which is the highest schedular rating available under this diagnostic code.  See 38 C.F.R. § 4.124(a).  

The Board notes that most of the Veteran's symptoms associated with his headache disability are subjective; however, the Veteran is competent to state that he has had severe headaches that cause him frequent incapacitation and affected his job performance and attendance.  Headaches are a type of disorder that can be easily identified by a lay person who is experiencing this symptomatology.  See Jandreau, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Moreover, there is no reason to doubt his credibility when he indicates the severity of the headaches he is experiencing.

The Veteran was provided a VA C&P Examination in January 2010.  The examiner found the Veteran to have weekly migraines of a short duration, usually lasting minutes.  The examiner also found that the attacks were not prostrating and ordinary activity was possible.  However, the examiner noted that the migraines were getting progressively worse. 

The Veteran's VA treatment record show that in January 2013 he reported an increase in his headaches, which occurred almost daily.  He described the headaches as throbbing with photophobia and blurry vision.  In March 2013, he reported that he experienced headaches two or three times a week that lasted for a half an hour.  

The Veteran was afforded another VA C&P Examination in May 2016.  The examiner found that the Veteran's migraine attacks had continued despite treatment and prescription medication.  The migraines were found to occur at least three times a week with prostrating attacks productive of severe economic inadaptability.  The examiner specifically found that the Veteran's headaches interfered with his ability to sustain regular employment.  See May 2016 VA C&P Examination Report (noting symptoms including head pain, nausea, sensitivity to light and sound, and changes in vision).

Affording the Veteran the benefit of the doubt, the evidence of record suggests that his headaches have been very frequent, completely prostrating, prolonged, and productive of severe economic inadaptability from January 29, 2013, forward.  It was at that time that he sought treatment with complaints of increasing headaches.  Therefore, a 50 percent rating is warranted from January 29, 2013, to May 11, 2016.  This is the maximum rating available under DC 8100; thus, a rating in excess of 50 percent is not warranted at any time from January 29, 2013, forward.

Prior to January 29, 2013, the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for the Veteran's headaches.  The January 2010 VA examiner noted that the Veteran's migraines were of a  short duration, usually lasting only minutes, that they were not prostrating, and that ordinary activity was possible.  There is no medical evidence dated prior to January 29, 2013, showing that the Veteran's headaches were prostrating or occurred on an average once a month over the last several months, in order to warrant the next higher, 30 percent rating.  Further, the Veteran has reported that such was the case.  Thus, entitlement to a rating in excess of 10 percent prior to January 29, 2013, is denied.

Finally, the Board notes that Veteran has been in receipt of a TDIU for his various service-connected disabilities, including headaches, since March 2004.  See September 2004 Rating Decision.

The Veteran, through his representative, asserts that because his headaches continue to worsen despite treatment and are productive of severe economic inadaptability that his case should be referred to the Director, Compensation Service for consideration of an extraschedular evaluation.   However, the Board find that referral for extra-schedular consideration is not warranted.  See 38 C.F.R. § 3.321 (b); Thun v. Peake, 22 Vet. App. 111, 114  (2008).  Under the schedular criteria, headache disorders are generally compensated by the number of prostrating attacks and their effect on employment (economic adaptability).  See 38 C.F.R. § 4.124a , DC 8100.  Thus, the 10 and 50 percent ratings assigned compensate for such attacks, based on the Veteran's subjective reports.  Specific symptoms, including headache pain, photophobia, blurry vision, etc., are not mentioned in DC 8100, which, contrary to suggesting that they are not contemplated by the rating criteria, rather indicates that the presence of one or more such symptoms is assumed, and that the evaluation turns not on the particular symptoms the claimant has but rather on their functional effects - namely prostrating attacks.  Indeed, the purpose of the schedular criteria is not to compensate for specific symptoms, but instead for the average impairment in earning capacity resulting from such symptoms.  See 38 C.F.R. § 4.1; see also 38 C.F.R. § 4.21  (2016) (providing that application of the rating schedule requires 'coordination of rating with impairment of function').  In this light, a comparison of the Veteran's headache disorder, including the type, severity, and frequency of the various symptoms he has reported and the resulting economic inadaptability, and the criteria under DC 8100, does not show "such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards."  38 C.F.R. Â§ 3.321(b).  In summary, the first step of the inquiry is not satisfied with regard to the Veteran's headache disorder.  Thus, consideration of related factors under the second step of the inquiry is not warranted.  See Thun, 22 Vet. App. at 118-19.


ORDER

Prior to January 29, 2013, entitlement to a disability rating in excess of 10 percent for service-connected post-traumatic vascular migrainous headaches, type 3, with prostration, is denied.

From January 29, 2013, to May 11, 2016, entitlement to a 50 percent rating, but not higher, for service-connected post-traumatic vascular migrainous headaches, type 3, with prostration, is granted.

From May 12, 2016, forward, entitlement to a disability rating in excess of 50 percent for service-connected post-traumatic vascular migrainous headaches, type 3, with prostration, is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


